



Exhibit 10.1


ENTEGRIS, INC.
2018 Performance Share Award Agreement
In consideration of services rendered to Entegris, Inc. (the “Company”), the
Company may periodically make equity incentive awards consisting of performance
based restricted stock units with respect to the Company’s Common Stock $0.01
par value (“Stock”) to certain key employees, non-employee directors,
consultants or advisors of the Company under the Company’s 2010 Stock Plan (as
amended from time to time, the “Plan”). Any key employee, non-employee director,
consultant or advisor (a “Participant”) who receives a performance based
restricted stock unit award (the “Award”) is notified either in writing or via
email and the Award is credited to the Participant’s account as reflected on the
Participant’s Restricted Stock Plan Overview tab under the Performance Stock
Units section on the Morgan Stanley Stock Plan Connect web page found at
https://www.stockplanconnect.com. By clicking on the “Accept ” button for the
Award or by otherwise receiving the benefits of the Award, Participant: (i)
acknowledges that Participant has received a copy of the Plan, of the related
prospectus providing information concerning awards under the Plan and of the
Company’s most recent Annual Report on Form 10-K; and (ii) accepts the Award and
agrees with the Company that the Award is subject to the terms of the Plan and
to the following terms and conditions:
ARTICLE I – PERFORMANCE BASED RESTRICTED STOCK UNIT AWARD
1.1.
Award Date. This Agreement shall take effect as of the date specified with
respect to the Award in the Award summary provided to you online at
www.stockplanconnect.com (the “Award Date”).

1.2.
Performance Based Restricted Stock Units Subject to Award. The Award consists of
that number of performance based restricted stock units (the “PRSU”) with
respect to the Stock that has been approved for the Award to Participant by the
Administrator as the target number of PSRUs (“Target PRSUs”, subject to increase
from time to time for any dividend equivalents credited pursuant to Section 1.9.
hereof); as noted above, the Award is reflected in the Performance Stock Units
section on the Restricted Stock Plan Overview tab of the Morgan Stanley Stock
Plan Connect web page. The Target PRSUs shall be subject to increase or decrease
in accordance with Sections 1.3 and 1.4 below. Each PRSU is equivalent to one
share of the Stock. The Participant’s rights to the PRSU are subject to the
restrictions described in this Agreement and in the Plan (which is incorporated
herein by reference with the same effect as if set forth herein in full) in
addition to such other restrictions, if any, as may be imposed by law.

1.3.
Earned Performance Based Restricted Stock Units. The number of PRSUs earned
under this Agreement (the “Earned PRSUs”) shall be equal to the Target PRSUs
multiplied by the TSR Performance Multiplier (as defined herein). The “TSR
Performance Multiplier” will be determined by comparing the Company’s total
stockholder return to the total stockholder return of each of the companies in
the Comparator Peer Group (as set forth below) over the period commencing on the
Award Date and ending on the third anniversary of the Award Date (the
“Performance Period”) to determine the Company’s TSR ranking against the
Comparator Group. For purposes of computing total stockholder return: (i), any
dividends paid by the Company or the companies in the Comparator Group shall be
treated as having been reinvested at the closing price as of the ex-dividend
date; and (ii) the beginning stock price will be the average stock price over
the 20 trading days ending on the Award Date and the ending stock price will be
the average stock price over the 20 trading days period ending on the last day
of the Performance Period (adjusted, as applicable, for stock splits,
reorganizations, recapitalizations, or similar corporate transactions during
such period).



2018 Performance Share Award Agreement



--------------------------------------------------------------------------------




1.4.
Calculation of the TSR Performance Multiplier. The TSR Performance Multiplier
will be calculated as set forth in the following table based upon the Company’s
total stockholder return over the Performance Period when ranked against the
total stockholder return over the Performance Period of each of the companies in
the Comparator Peer Group:

Company TSR Percentile Rank
TSR Performance Multiplier
Below 25th percentile
0
25th percentile
50%
50th percentile
100%
75th percentile or above
150%

If the Company’s total stockholder return percentile rank during the Performance
Period is between the 25th and the 50th percentiles or 50th and 75th
percentiles, the TSR Performance Multiplier will be determined using straight
line interpolation based on the actual percentile ranking.
As used herein, the “Comparator Peer Group” consists of those companies that are
in the Philadelphia Semiconductor Index on the Award Date; provided that, except
as provided below, the common stock (or similar equity security) of each such
peer company is continually listed or traded on a national securities exchange
from the first day of the Performance Period through the last trading day of the
Performance Period. In the event a member of the Comparator Peer Group files for
bankruptcy or liquidates due to an insolvency or is delisted due to failure to
meet the national securities exchange’s minimum market capitalization
requirement, such company shall continue to be treated as a Comparator Peer
Group member, and such company’s ending price will be treated as $0 if the
common stock (or similar equity security) of such company is no longer listed or
traded on a national securities exchange on the last trading day of the
Performance Period (and if multiple members of the Comparator Peer Group file
for bankruptcy or liquidate due to an insolvency or are delisted, such members
shall be ranked in order of when such bankruptcy or liquidation occurs, with
earlier bankruptcies/liquidations/delistings ranking lower than later
bankruptcies/liquidations/delistings). In the event of a formation of a new
parent company by a Comparator Peer Group member, substantially all of the
assets and liabilities of which consist immediately after the transaction of the
equity interests in the original Comparator Peer Group member or the assets and
liabilities of such Comparator Peer Group member immediately prior to the
transaction, such new parent company shall be substituted for the Comparator
Peer Group member to the extent (and for such period of time) as its common
stock (or similar equity securities) are listed or traded on a national
securities exchange but the common stock (or similar equity securities) of the
original Comparator Peer Group member are not. In the event of a merger or other
business combination of two Comparator Peer Group members (including, without
limitation, the acquisition of one Comparator Peer Group member, or all or
substantially all of its assets, by another Comparator Peer Group member), the
surviving, resulting or successor entity, as the case may be, shall continue to
be treated as a member of the Comparator Peer Group, provided that the common
stock (or similar equity security) of such entity is listed or traded on a
national securities exchange through the last trading day of the Performance
Period. With respect to the preceding two sentences, the applicable stock prices
shall be equitably and proportionately adjusted to the extent (if any) necessary
to preserve the intended incentives of the awards and mitigate the impact of the
transaction.
The Award shall be subject to the following limitations: (i) if the Company’s
absolute total shareholder return is negative then the maximum number of shares
that may be earned is the Target PRSUs; and (ii) in no event may the value of
the Award at vesting exceed 300% of the value of the Target PRSUs on the Award
Date; the number of PRSUs vested shall be reduced to meet the foregoing absolute
dollar cap.


-2-

--------------------------------------------------------------------------------




1.5.
Vesting of PRSUs. The term "vest" as used herein with respect to any PRSU means
the lapsing of the restrictions described herein with respect to such PRSU. The
Award shall not be vested as of the Award Date and shall be forfeitable by the
Participant without consideration or compensation in accordance with Section 1.6
below unless and until otherwise vested pursuant to the terms of this Agreement.
The Participant has no rights, partial or otherwise, in the Award and/or any
Stock subject thereto unless and until the Award has been earned pursuant to
Section 1.3 and vested pursuant to this Section 1.5. A number of PRSUs equal to
the Earned PSRUs will become 100% vested (referred to as “Vested Units”) on the
last day of the Performance Period (the “Maturity Date”), provided that the
Participant remains continuously employed by the Company, an Affiliate, or a
Subsidiary through the Maturity Date. Each Vested Unit shall be settled by the
delivery of one share of Stock (subject to adjustment under the Plan).
Settlement will occur as soon as practicable following certification by the
Administrator of the number of Earned PRSUs and passage of the Maturity Date
(or, if earlier, the date the Award becomes vested pursuant to the terms of
Section 1.7 below), but in no event later than the earlier of (i) 90 days
following the Maturity Date (or such earlier date that the Award becomes
vested), or (ii) March 15th of the year following the year in which the Award
becomes vested. No fractional Shares shall be issued pursuant to this Agreement.

1.6.
Forfeiture Risk. If the Participant ceases to be employed or retained by the
Company or an Affiliate for any reason any then outstanding PRSU that is not a
Vested Unit acquired by the Participant hereunder shall be automatically and
immediately forfeited. The Participant hereby appoints the Company as the
attorney-in-fact of the Participant to take such actions as may be necessary or
appropriate to effectuate the cancellation of a forfeited PRSU.



-3-

--------------------------------------------------------------------------------




1.7.
Early Vesting of PRSUs. This Section sets forth the exclusive circumstances
under which the Participant may become entitled to Vested Units even though he
or she is not employed through the Maturity Date: (i) If the Participant dies,
incurs a total and permanent disability (as that term is defined in the
Company’s disability insurance policy in effect on the award date), or
terminates employment on account of retirement from employment with the Company
or an Affiliate at age 65 with ten consecutive years of employment with the
Company or an Affiliate, prior to the Maturity Date, he or she shall continue to
be entitled to receive the Earned PRSUs hereunder, to the extent earned as of
the Maturity Date, but the amount otherwise payable shall be prorated to reflect
the portion of the Performance Period during which the Participant was employed.
(ii) In the event of a Change in Control where the Award is not continued or
assumed by a public company, the Earned PRSU, to the extent earned pursuant to
the next sentence shall be fully vested immediately prior to the Change in
Control. The number of Earned PRSUs at the time of a Change in Control shall be
determined as of the date such Change in Control is consummated, rather than the
Maturity Date (as defined in Section 1.5), with the number of Earned PRSUs
determined as set forth in Section 1.4 above, based upon the Company’s total
stockholder return and the total stockholder return of each of the companies in
the Comparator Peer Group through the date of the Change in Control (and, with
respect to the Company, instead of the 20-business day average, taking into
account the consideration per share to be paid in the Change in Control
transaction). (iii) In the event of a Change in Control where the Award is
continued or assumed by a public company, then payment of the Earned PRSUs
calculated in accordance with clause (ii) above, shall continue to be contingent
on the Participant’s employment through the Maturity Date unless there is a
Qualifying Termination within two years following the Change in Control. If a
Qualifying Termination occurs, the restrictions on all unvested Earned PRSUs
shall immediately lapse. The provisions of clauses (ii) and (iii) shall govern
the Award notwithstanding the provisions of any Executive Change In Control
Termination Agreement that may exist between the Company or an Affiliate and the
Participant. [The distribution of any Vested Units occurring by reason of this
Section 1.7 shall be settled by the delivery of one share of Stock (subject to
adjustment under the Plan) per Vested Unit. Settlement will occur as soon as
practicable following certification by the Administrator of the number of Earned
PRSUs as of the date the Award becomes vested pursuant to the terms of this
Section 1.7, but in no event later than the earlier of (A) 90 days following the
date the Award becomes vested, or (B) March 15th of the year following the year
in which the Award becomes vested.] No fractional Shares shall be issued
pursuant to this Agreement.

1.8.
Nontransferability of PRSUs. The PRSU acquired by the Participant pursuant to
this Agreement shall not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of except as provided below and in the Plan.

1.9.
Dividends, etc. The Participant shall NOT be entitled: (i) to receive any
dividends or other distributions paid with respect to the Stock to which the
PRSU relates, or (ii) to vote any Stock with respect to which the PRSU relates,
unless and until, and only to the extent, the PRSU becomes vested and the
Participant becomes a stockholder of record with respect to such shares of
Stock. Notwithstanding the foregoing as of each date on which the Company pays
an ordinary cash dividend to record owners of shares of Stock, the number of
shares subject to the Target PRSUs in the Award shall increase by (i) the
product of (x) the total number of shares subject to the Target PRSU and (y) the
dollar amount of the cash dividend paid per share of Stock by the Company on
such dividend date, divided by (ii) the Fair Market Value of a share of Stock on
the applicable ex-dividend date.

1.10.
Sale of Vested Shares. The Participant understands that Participant will be free
to sell any Stock with respect to which the PRSU relates once the PRSU has
vested, subject to (i) satisfaction of any applicable tax withholding
requirements with respect to the vesting of such PRSU; (ii) the completion of
any administrative steps (for example, but without limitation, the transfer of
certificates) that the Company may reasonably impose; and (iii) applicable
requirements of federal and state securities laws.



-4-

--------------------------------------------------------------------------------




1.11.
Certain Tax Matters. The Participant expressly acknowledges that the award or
vesting of the PRSU acquired hereunder, may give rise to "wages" subject to
withholding. The Participant expressly acknowledges and agrees that
Participant’s rights hereunder are subject to Participant promptly paying to the
Company all taxes required to be withheld in connection with such award, vesting
or payment. Until the Administrator determines otherwise, such payment of
Participant’s withholding tax obligations shall be made through net share
settlement procedures whereby that number of the vesting shares needed to cover
the statutory withholding tax obligation (calculated using the Fair Market Value
of the Company’s stock on the date of vest) shall be cancelled to fund the
Company’s payment of the withholding tax obligation and the net shares remaining
after such cancellation shall be credited to Participant’s account. The value of
any Stock withheld for tax withholding may not exceed the amount allowed
consistent with fixed plan accounting in accordance with generally accepted
accounting practices in effect in the U.S., to the extent applicable.



1.12
Equitable Adjustments. The Award is subject to adjustment pursuant to Section
[15.1] of the Plan.



ARTICLE II – GENERAL PROVISIONS
2.1.
Definitions. Except as otherwise expressly provided, all terms used herein shall
have the same meaning as in the Plan. The following terms shall have the
indicated meanings:

“Administrator” means the Management Development & Compensation Committee of the
Company’s Board of Directors.
“Affiliate” means a corporation or other legal entity that is controlled by,
controls or is under common control with the Company.
“Cause” means the Company's termination of the Participant’s employment with the
Company or any Affiliate following the occurrence of any one or more of the
following: (a) the Participant’s conviction of, or plea of guilty or nolo
contendere to, a felony; (b) the Participant’s willful and continual failure to
substantially perform the Participant’s duties after written notification by the
Company; (c) the Participant’s willful engagement in conduct that is materially
injurious to the Company or an Affiliate monetarily or otherwise; (d) the
Participant’s commission of an act of gross misconduct in connection with the
performance of the Participant’s duties; or (e) the Participant’s material
breach of any employment, confidentiality, or other similar agreement between
the Company or an Affiliates and the Participant.
“Change in Control” means, with respect to the Company, a change in control of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A under the Securities Exchange Act of 1934, as
amended (the “1934 Act”), provided that such a change in control shall be deemed
to have occurred at such time as (a) any “person” (as that term is used in
Sections 13(d) and 14(d)(2) of the 1934 Act) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
securities representing 30% or more of the combined voting power for election of
Directors of the then outstanding securities of the Company or any successor of
the Company; (b) during any period of two (2) consecutive years or less,
individuals who at the beginning of such period constituted the Board cease, for
any reason, to constitute at least a majority of the Board, unless the election
or nomination for election of each new Director was approved by a vote of at
least two-thirds of the Directors then still in office who were Directors at the
beginning of the period; (c) the consummation of any merger or consolidation as
a result of which the Common Stock shall be changed, converted, or exchanged
(other than by merger with a wholly owned subsidiary of the Company) or any
liquidation of the Company or any sale or other disposition of 50% or more of
the assets or earning power of the Company; or (d) the consummation of any
merger or consolidation to which the Company is a party as a result of which the
persons who were stockholders of the Company immediately prior to the effective
date


-5-

--------------------------------------------------------------------------------




of the merger or consolidation shall have beneficial ownership of less than 50%
of the combined voting power for election of directors of the surviving
corporation following the effective date of such merger or consolidation;
provided, however, that no Change in Control shall be deemed to have occurred
if, prior to such time as a Change in Control would otherwise be deemed to have
occurred, the Board determines otherwise. Notwithstanding the foregoing, with
respect to an Award that is (i) subject to Section 409A of the Code and (ii) if
a Change in Control would accelerate the timing of payment thereunder, then the
term “Change in Control” shall mean a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company as defined in Section 409A of the Code and the
authoritative guidance issued thereunder, but only to the extent inconsistent
with the above definition, and only to the minimum extent necessary to comply
with Section 409A of the Code as determined by the Committee
“Qualifying Termination” means the termination of a Participant’s employment
with the Company or an Affiliate (a) by the Company for any reason other than
Cause, death, or total and permanent disability (as that term is defined in the
Company’s disability insurance policy in effect on the Award Date); or (b) by
the Participant because of the occurrence, without the Participant’s consent, of
(a) a material reduction in the position, duties, or responsibilities of the
Participant from those in effect immediately prior to such change; (b) a
reduction in the Participant’s base salary; (c) a relocation of the
Participant’s primary work location to a distance of more than 50 miles from its
location as of immediately prior to such change; or (d) a material breach by the
Company or an Affiliate of any employment agreement with the Participant.
2.2.
No Understandings as to Employment etc. The Participant further expressly
acknowledges that nothing in the Plan or any modification thereto, in the Award
or in this Agreement shall constitute or be evidence of any understanding,
express or implied, on the part of the Company to employ or retain the
Participant for any period or with respect to the terms of the Participant’s
employment or to give rise to any right to remain in the service of the Company
or of any subsidiary or affiliate of the Company, and the Participant shall
remain subject to discharge to the same extent as if the Plan had never been
adopted or the Award had never been made.

2.3.
Compliance with Section 409A of the Code. Notwithstanding any other provision of
the Plan or this Agreement to the contrary, the Plan and this Agreement shall be
construed or deemed to be amended as necessary to remain exempt from or comply
with the requirements of Section 409A of the Code and to avoid the imposition of
any additional or accelerated taxes or other penalties under Section 409A of the
Code. The Committee, in its sole discretion, shall determine the requirements of
Section 409A of the Code applicable to the Plan and this Agreement and shall
interpret the terms of each consistently therewith. Under no circumstances,
however, shall the Company, an Affiliate, or a Subsidiary have any liability
under the Plan or this Agreement for any taxes, penalties, or interest due on
amounts paid or payable pursuant to the Plan and/or this Agreement, including
any taxes, penalties, or interest imposed under Section 409A of the Code.

2.4.
Data Protection Waiver. Participant understands and agrees that in order to
process and administer the Award and the Plan, the Company and the Administrator
may process personal data and/or sensitive personal information concerning the
Participant. Such data and information includes, but is not limited to, the
information provided in the Award grant package and any changes thereto, other
appropriate personal and financial data about Participant, and information about
Participant’s participation in the Plan and transactions under the Plan from
time to time. Participant hereby gives his or her explicit consent to the
Company and the Administrator to process any such personal data and/or sensitive
personal information. Participant also hereby gives his or her explicit consent
to the Company and the Administrator to transfer any such personal data and/or
sensitive personal data outside the country, in which Participant works or is
employed, and to the United States. The legal



-6-

--------------------------------------------------------------------------------




persons granted access to such Participant personal data are intended to include
the Company, the Administrator, the outside plan administrator as selected by
the Company from time to time, and any other compensation consultant or person
that the Company or the Administrator may deem appropriate for the
administration of the Plan or the Award. Participant has been informed of his or
her right of access and correction to Participant’s personal data by contacting
the Company. Participant also understands that the transfer of the information
outlined herein is important to the administration of the Award and the Plan and
failure to consent to the transmission of such information may limit or prohibit
Participant’s participation under the Plan and/or void the Award.
2.5.
Savings Clause. In the event that Participant is employed or provides services
in a jurisdiction where the performance of any term or provision of this
Agreement by the Company: (i) will result in a breach or violation of any
statute, law, ordinance, regulation, rule, judgment, decree, order or statement
of public policy of any court or governmental agency, board, bureau, body,
department or authority, or (ii) will result in the creation or imposition of
any penalty, charge, restriction, or material adverse effect upon the Company,
then any such term or provision shall be null, void and of no effect.

2.6.
Amendment. The Company may amend the provisions of this Agreement at any time;
provided that an amendment that would materially adversely affect the
Participant’s rights under this Agreement shall be subject to the written
consent of the Participant. No course of conduct or failure or delay in
enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement.

2.7.
Acts of Misconduct. If Participant has allegedly committed an act of serious
misconduct, including, but not limited to, embezzlement, fraud, dishonesty,
unauthorized disclosure of trade secrets or confidential information, breach of
fiduciary duty or nonpayment of an obligation owed to the Company, an Executive
Officer of the Company may suspend Participant’s rights under the Award,
including the vesting of the Award and the settlement of vested PRSUs, pending a
decision by the Administrator or an Executive Officer of the Company to
terminate the Award. No rights under the Award may be exercised during such
suspension or after such termination.

2.8.
Disputes. The Administrator or its delegate shall finally and conclusively
determine any disagreement concerning the Award.

2.9.
Plan. The terms and provisions of the Plan are incorporated herein by reference,
a copy of which has been provided or made available to the Participant. In the
event of a conflict or inconsistency between the terms and provisions of the
Plan and the provisions of this Agreement, the Plan shall govern and control.

2.10.
Successors. The terms of this Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and the Participant and the
beneficiaries, executors, administrators, heirs and successors of the
Participant.

2.11.
Entire Agreement. This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations and negotiations
in respect thereof.







-7-